Case 20-10343-LSS Doc 3356 Filed 05/07/21 Pagelof3

Deal Wustite Laut) Selb (ENR °

T eS a
P| LEZ Ne Lave
LUwwaAGe SA - ais pEbERK

My Faas’ Ye. | 4
| a . Out o
Y biothelS 3 al ys Heb.

|p faute al Zale Stant Laclulag—
yy Selb

aL lata tebuerd Lo. chil,
4S iothelS ces thy Lt wt Hh iow,
Steutisg “aud ala/ay S$ Lootted
(4 f YD ZZ Lar ca wi Lt/&e utero
ZO 4e LIE... he ts 2. 4£At
Hh iow Kh Cu. Lets, Webelos
aud Sadho Zz Ge I ZL
2. beewme az. £5. Scant,

 

 

 

ZO hea Sp Xt, Fd) aud
Loobic.) otwatd Fa 27

ot Adécufule  ahcad
DTS Sind Ow,

fe eal Te Lite
ee LPs LL
fist eal BE Sut tele oo

CLO woul? fe

 

 

 

 
Case 20-10343-LSS Doc 3356 Filed 05/07/21 Page2of3

 

be tole sted [ Llobet
ot. illoe ea SEs SS Stra Ae

Kiker \ Se Ch id J
gy dP deg) pat ae

a fe Za Lied Bc Fra J
A

 

 

 

au aucety A beect

a, cuuter). Le

aud <L ms Py Le vol

TF fll lA Af _
au ) BA Aa Da,

Bete La Ped a s isi MF

£5 He _ Liat lraJsou ~~.

ere fl teokc LEGS. LMs# Mele

a) ules pO bare

hell, Jes - H/o re

 

 

 

 

 

 

at <7
fo A>-,) dhe

She Zee Sh Ahi [afc TH
2 sHlesed fue. aS Q £3 “Ls a

a ud. BH 4 Af VS ry de. sty
Wetec Zp) She ay 2

 

 

 

 

 

 
oO
_—
oO
oO
®
Do
©
oO
|
N
—
NR
Oo
—
LO
oO
TC
&
re
co
wo
oO
oO
oO
oO
a
”)
”)
=
9
Tt
oO
oO
rv
oO
N
H
©
O

 

“BIRMINGHAM AL 350 7

    

SMAY 2021 PM3 iL -

FOREVER / USA

& & ae .
Tustite Lawl selbe VE “lve fei
BSA BaulctuPicy Case <
g2y Mailer 5, 6Foot

Wilmiuslou Diz 17801.

IEE - SE ASS idgaf jpatsfgo ified

fi

4
+

 

 

 
